Howard, J.
This case involves the construction of the same statutes and the decision of the same questions passed upon in the consideration of the case of Taggart, Auditor, v. State, ex rel. Williams, 142 Ind. 668.
On the authority of that case, the judgment in this case is also reversed, with instructions to sustain the appellant’s demurrers to-the alternative -writ of mandate, with leave to amend the pleading's or to file new pleadings, and for further proceedings not inconsistent with this opinion or with the opinion in said case of Taggart, Auditor, v. State, ex rel. Williams.